DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious a desuperheater of a heating, ventilation, and/or air conditioning (HVAC) system in particular, the limitations: 
“the casing includes an inlet coupled to the collected water source and configured to receive collected water from the collected water source into the second fluid flow path to enable the collected water to cool the refrigerant in the discharge line, and wherein the casing includes ventilation holes configured to vent water vapor from the second fluid flow path” as recited in claims 1 and 15; and
“an inlet configured to receive condensate water, rain water, or both into the second fluid flow path; and a plate disposed adjacent the inlet of the second fluid flow path and configured to enable, in response to thermal expansion of the plate, a flow of the condensate water, the rain water, or both through the inlet and into the second fluid flow path” as recited in claim 25.
Applicant persuasively argues that the inflow openings 12a or 12b of Itawa are not configured to vent water vapor from a second flow path of a second conduit, but instead deal with inflow and outflow a compressed air being dehumidified and being cooled by a refrigerant. Also, the inlet of the second conduit is not configured to receive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/KUN KAI MA/Primary Examiner, Art Unit 3763